ACCEPTED
                                                                                                                 04-14-00896-CV
                                                                                                     FOURTH COURT OF APPEALS
                                                                                                          SAN ANTONIO, TEXAS
                                                                                                            4/22/2015 1:10:40 PM
                                                                                                                  KEITH HOTTLE
                                                                                                                          CLERK

                                      CAUSE NO. 04­14­00896­CV

HUGO ALANIZ                                                  §       IN THE FOURTH
                                                                                     FILED IN
                                                             §                4th COURT OF APPEALS
        Appellant                                            §                 SAN ANTONIO, TEXAS
                                                             §                4/22/2015 1:10:40 PM
v.                                                           §                  KEITH E. HOTTLE
                                                             §       COURT OF APPEALS Clerk
JOSE MARIA AGUIRRE,                                          §
ELIAS AGUIRRE, JR.,                                          §
ARGELIO AGUIRRE,                                             §
JOSE GUADALUPE AGUIRRE, and                                  §
ELSA A. LARA,                                                §
                                                             §
        Appellees                                            §       SAN ANTONIO, TEXAS 

                         APPELLANT’S FIRST MOTION FOR
                   EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

        Appellant HUGO ALANIZ request an additional twenty­one days to file his brief, thus 

extending  the  briefing  deadline  to  May  14,  2015.    This  is  Appellant’s  first  request  for  an 

extension  of  time.    This  extension  is  not  sought  for  delay.    While  preparing  the  brief  for  this 

cause,  Appellant’s  counsel  had  also  been  preparing,  researching,  and  drafting  a  Reply  Brief  in 

another  case  also  on  appeal.    In  addition,  Appellant’s  counsel  has  been  out  of  the  county  of 

practice extensively on other matters and is expected to continue making Court appearances out 

of  the  primary  county  of  practice  during  the  next  two  weeks  in  other  cases  currently  pending.   

These obligations have hindered the undersigned counsel’s ability to complete the brief for this 

cause by the April 23, 2015 deadline.  

                                                    Prayer

        Appellant HUGO ALANIZ prays that his briefing deadline be extended to May 14, 2015. 




                                                       1
                                                 Respectfully Submitted,


                                                 /S/FLOR E. FLORES
                                                 Flor E. Flores
                                                 State Bar No. 24065235
                                                 THE LAW FIRM OF FLOR E. FLORES, PLLC
                                                 700 N. Flores St., Ste. E 
                                                 Rio Grande City, Texas 78582
                                                 Tel:  (956)263­1786
                                                 Fax:  (956)263­1750
                                                 ffloreslaw@gmail.com
                                                 Attorney for Appellant Hugo Alaniz



                                  CERTIFICATE OF SERVICE

       I  hereby  certify  that  on  April  22,  2015,  a  true  and  correct  copy  of  this  document  was 

served upon counsel for Appellees via electronic service.  


       Margil Sanchez, Jr. 
       msjlaw@yahoo.com
       Counsel for Appellees  


                                                         /S/FLOR E. FLORES
                                                         Flor E. Flores




                                                    2